Citation Nr: 0835867	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  02-00 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran has active service from August 1971 to August 
1975. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board in February 2003 denied the appealed claim for 
service connection for a low back disorder, and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court in April 2005 issued 
an Order vacating the February 2003 Board decision, and 
requiring Board remand for further development consistent 
with that Order.  The veteran appealed that Court decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit in March 2008 issued 
an Order affirming the Court's judgment.  The case 
accordingly now returns to the Board for fulfillment of the 
Court Order.  

The Board in March 2004 remanded claims for service 
connection for body circulation problems and post-traumatic 
stress disorder (PTSD).  The RO by an April 2005 decision 
granted service connection for both these disorders, the 
latter disorder then recharacterized as a depressive 
disorder, not otherwise specified (NOS), based on that 
diagnosis upon VA examination.  Because those claims have 
been granted in full by the RO, there is no longer a case in 
controversy as to those claims to be reviewed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Court in its April 2005 decision concluded that the Board 
in its February 2003 decision committed error by deciding the 
claim in the absence of adequate Veterans Claims Assistance 
Act of 2000 (VCAA) notice and development assistance directed 
specifically at the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2008).  The Court also concluded that the Board 
erred in not obtaining an examination to address the question 
of etiology as related to service, and in not requiring 
appropriate attempts to obtain records underlying a Social 
Security disability determination, because receipt of such 
disability benefits was indicated in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a notice letter 
complying with all current VCAA 
requirements,addressing his claim of 
entitlement to service connection for a low 
back disorder.  All indicated development 
should be undertaken with the veteran's 
assistance (to the extent required), and all 
records and responses received should be 
associated with the claims file.  

2.  Make all appropriate efforts to obtain and 
associate with the claims file any Social 
Security disability determination(s) and the 
medical records underlying such action. 

3.  Schedule the veteran for an appropriate 
examination to address the nature and etiology 
of his claimed low back disorder.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary studies, tests, 
and evaluations should be performed and the 
results noted in the examination report.  The 
examiner should answer the following:

a.  As to any low back disorder found, 
based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, the 
examiner should provide an opinion, with 
full clinical rationale, as to whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder developed in service, 
including as related to any disability 
alleged to have developed in service, or, 
alternatively, whether such in-service or 
service-related causation or etiology is 
unlikely (i.e., less than a 50-50 
probability).  

b.  In providing the above opinion, it is 
essential that the examiner review past 
and current lay statements by the 
veteran, and consider both documented 
evidence of any history of low back 
conditions, as well as absence of any 
such history over any relevant time 
periods.  The examiner should also 
consider factors as identified within the 
record, such as weight, body shape, and 
body habitus (as identified as relevant 
factors by the VA examiner in October 
2000).  The examiner should also review 
service treatment records, post-service 
private and VA clinical records, as well 
as medical assessments.

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  If 
some questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claim de novo.  If 
the benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


